Citation Nr: 0206936
Decision Date: 06/27/02	Archive Date: 08/16/02

DOCKET NO. 98-05 486               DATE JUN 27, 2002

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUE

Entitlement to an effective date prior to August 14, 1990 for the
award of service connection for the veteran's bipolar affective
disorder.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD 

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from March 1969 to October 1971.
This matter came before the Board of Veterans' Appeals (Board) on
appeal from a September 1996 rating decision of the St. Petersburg,
Florida, Regional Office (RO) which granted service connection for
a bipolar affective disorder; assigned a 100 percent schedular
evaluation for that disability; and effectuated the award as of
August 14, 1990. According to the latest supplemental statement of
the case, the RO's denial of an earlier effective date was
predicated on a finding that the veteran's attempt to reopen a
claim for service connection was denied by rating action in June
1974 and, although he was notified of the action by letter the
following month, he did not appeal. The veteran is represented in
this appeal by the American Legion.

FINDINGS OF FACT

1. In March 1973, the Board denied service connection for a chronic
psychiatric disorder.

2. In February 1974, the veteran submitted an application to reopen
his claim of entitlement to service connection for a chronic
psychiatric disorder which was received by the Department of
Veterans Affairs on February 19, 1974.

3. By rating action in June 1974, service connection was denied for
conditions not in issue; no reference was made to the psychiatric
disorder.

4. No action was taken on the February 1974 attempt to reopen the
claim prior to August 1990.

5. The RO subsequently determined that new and material evidence
had been submitted and granted service connection for the
psychiatric disorder via aggravation and assigned an effective date
for the grant of service connection in August 1990.

2 -

CONCLUSION OF LAW

An effective date of February 19, 1974 for the award of service
connection for the veteran's bipolar affective disorder is
warranted. 38 U.S.C.A. 5107, 5110 (West 1991 & Supp. 2001), 38
C.F.R. 3.400 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing the issue of an earlier effective date for the award
of service connection for the veteran's bipolar affective disorder,
the Board observes that the Department of Veterans Affairs (VA) has
secured or attempted to secure all relevant VA and private medical
records to the extent possible. There remains no issue as to the
substantial completeness of the veteran's claim. 38 U.S.C.A. 5103,
5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 45, 620 (Aug.
29, 2001) (to be codified as amended at 38 C.F.R 3.102, 3.159,
3.326(a)). The veteran has been advised by the statement of the
case and the supplemental statements of the case of the evidence
that would be necessary for him to substantiate his claim. The
veteran was afforded a hearing before a VA hearing officer. The
hearing transcript is of record. Any duty imposed on the VA,
including the duty to assist and to provide notification, has been
met. 

I. Historical Review

The veteran's service medical records reflect that he presented a
history of preservice treatment for an acute adolescent adjustment
reaction. Naval psychiatric evaluations dated in September 1969 and
October 1970 report that the veteran was diagnosed with an
emotionally unstable personality.

- 3 -

In November 1971, the veteran submitted a claim for service
connection for a chronic psychiatric disorder. The report of a
January 1972 VA examination for compensation purposes states that
the veteran complained of anxiety and an uptight feeling. He
reported that he had received psychiatric treatment prior to and
during his period of active service. He was diagnosed with an
anxiety neurosis. In March 1973, the Board denied service
connection for a chronic psychiatric disorder. The veteran and his
accredited representative were provided with copies of the Board's
decision.

In February 1974, the veteran sought to reopen his claim of
entitlement to service connection for a chronic psychiatric
disorder. His application to reopen his claim was received by the
VA on February 19, 1974. By rating action in June 1974, the RO
denied service connection for conditions not in issue. No action
was apparently taken on the veteran's application to reopen the
claim for service connection for psychiatric disability.

In August 1990, the veteran again submitted an application to
reopen his claim of entitlement to service connection for a chronic
psychiatric disorder. In October 1990, the VA determined that the
veteran had not submitted new and material evidence to reopen his
claim of entitlement to service connection for a chronic
psychiatric disorder. In March 1992 and September 1994, the Board
remanded the veteran's application to reopen his claim of
entitlement to service connection for additional action. In
September 1996, the RO determined that the veteran's bipolar
affective disorder existed prior to service entrance and was
aggravated therein; assigned a 100 percent evaluation for that
disability; and effectuated the award as of August 14, 1990.

II. Earlier Effective Date

Unless otherwise specifically provided in Chapter 51 of Title 38 of
the United States Code, the effective date of an award based on a
claim reopened after final adjudication shall be fixed in
accordance with the facts found, but shall not be

- 4 -

earlier than the date of application therefor. 38 U.S.C.A. 5110(a)
(West 1991 & Supp. 2001). The effective date of an award of
disability compensation to a veteran shall be the day following the
date of discharge or release if application therefor is received
within one year from such date. 38 U.S.C.A. 5110(b)(1) (West 1991
& Supp. 2001). Title 38 of the Code of Federal Regulations (2001)
clarifies that an award of direct service connection will be
effective on the day following separation from active military
service or the date on which entitlement arose if the claim is
received within one year of separation from service. Otherwise, the
effective date shall be the date of receipt of the veteran's claim
or the date on which entitlement arose, whichever is later. 38
C.F.R. 3.400(b)(2)(1) (2001).

When an award of service connection is granted upon new and
material evidence which is received after the final disallowance of
the veteran's initial claim and which does not encompass service
department records, the effective date of such an award shall be
the date of receipt of the veteran's reopened claim or the date on
which entitlement arose, whichever is later. 38 C.F.R. 3.400(q)
(2001).

In his October 1996 notice of disagreement, the veteran advanced
that the award of service connection for his bipolar disorder
should be effectuated as of 1970. In an undated written statement
and a July 1997 written statement, the veteran asserted that an
effective date of November 1, 1971 was warranted for the award of
service connection as he had been continuously treated for his
service-connected psychiatric disorder since active service. In his
April 1998 Appeal to the Board (VA Form 9), the veteran indicated
that the appropriate effective date for the award of service
connection was October 8, 1971, the date of his discharge from
active service.

In an undated written statement, the veteran reiterated that the
award of service connection for his psychiatric disorder should be
effectuated as of October 8, 1971. In an October 1998 written
statement, the veteran advanced that his claim of entitlement to
service connection for a chronic psychiatric disorder had not been
denied during the period between 1971 and 1989.

- 5 -

In reviewing the record, the Board observes that the RO awarded
service connection for the veteran's bipolar affective disorder
based upon the inservice aggravation of that disability. In
granting the claim, the RO relied primarily upon the report of a VA
psychiatric examination done in 1996. As the veteran's entitlement
to service connection for his psychiatric disability arose during
active service and his original claim for service connection was
denied by the Board's March 1973 decision, the appropriate
effective date for the award of service connection is the date of
receipt of the veteran's application to reopen his claim for
service connection. 38 U.S.C.A. 5110 (West 1991); 38 C.F.R.
3.400(q) (2001).

In February 1974, the veteran submitted an application to reopen
his claim for service connection which was received by the VA on
February 19, 1974. The application remained pending until the RO's
October 1990 rating decision. Contrary to the RO's assertion, the
record is devoid of any rating action in June 1974 concerning the
issue of service connection for the psychiatric disability.
Therefore, the February 1974 claim was never finally adjudicated
and remained pending until the claim was ultimately decided in his
favor. Accordingly, the Board finds that the appropriate effective
date for the award of service connection for the veteran's bipolar
affective disorder is February 19, 1974, the date of receipt of his
application to reopen. The veteran's statements that his claim for
service connection was not adjudicated during the period between
1971 and 1973 are belied by the March 1973 Board decision.

ORDER

An effective date of February 19, 1974 is warranted for the award
of service connection for the veteran's bipolar affective disorder.

C. W. Symanski
Member, Board of Veterans' Appeals

- 6 -

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

 These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

 In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 7 -



